[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                FILED
                                                                   U.S. COURT OF APPEALS
                                            No. 11-14108             ELEVENTH CIRCUIT
                                        Non-Argument Calendar            APRIL 26, 2012
                                      ________________________            JOHN LEY
                                                                           CLERK
                               D.C. Docket No. 1:09-tp-20005-FAM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                            versus

ALFREDO CESPEDES,

llllllllllllllllllllllllllllllllllllllll                       Defendant - Appellant.
                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (April 26, 2012)

Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Alfredo Cespedes appeals the revocation of his supervised release on the

ground that the district court violated his Sixth Amendment rights at his revocation

hearing when it admitted a testimonial hearsay statement from an unavailable
witness. He contends that the district court erred in applying United States v.

Frazier, 26 F.3d 110 (11th Cir. 1994), as controlling precedent for the admission of

hearsay evidence in revocation hearings. He argues that the district court should

have followed the more recent Supreme Court cases of Crawford v. Washington,

541 U.S. 36, 124 S. Ct. 1354 (2004), and Davis v. Washington, 547 U.S. 813, 126

S. Ct. 2266 (2006). Cespedes does not argue that the district court misapplied

Frazier. After reviewing the record and the parties’ briefs, we affirm the district

court.

         We review a district court’s decision to revoke supervised release only for

abuse of discretion. United States v. Copeland, 20 F.3d 412, 413 (11th Cir. 1994)

(per curiam). “We review de novo the scope of constitutional rights.” United

States v. Cantellano, 430 F.3d 1142, 1144 (11th Cir. 2005) (per curiam).

         The Supreme Court has explained that the “full panoply of rights due a

defendant” at trial does not apply in a supervised release revocation hearing.

Morrissey v. Brewer, 408 U.S. 471, 480, 92 S. Ct. 2593, 2600 (1972) (discussing a

revocation of parole); Copeland, 20 F.3d at 414 (applying Morrissey to revocation

of supervised release). Federal Rule of Criminal Procedure 32.1(b)(2)(C) also

provides that a defendant is entitled to question an adverse witness in a revocation

hearing unless the court determines that the interest of justice does not require the


                                            2
witness to appear. The revocation hearing should be informal and flexible enough

for the court “to consider evidence including letters, affidavits, and other material

that would not be admissible in an adversary criminal trial.” Morrissey, 408 U.S.

at 489, 92 S. Ct. at 2604.

      We review the admission of an absent witness’s hearsay statements at a

revocation hearing under the balancing test articulated in Frazier, 26 F.3d at 112.

This test requires the district court to consider the reliability of the hearsay

statement and to balance the defendant’s right to confront adverse witnesses

against the government’s asserted grounds for denying confrontation. Id. at 114.

Cespedes requests that we overturn Frazier in light of Crawford and Davis.

Crawford created a standard to control the admissibility of testimonial hearsay

statements during criminal trials. 541 U.S. at 53-54, 124 S. Ct. at 1365. The

Supreme Court has not indicated that this standard extends to revocation hearings.

Therefore, we are bound by Frazier, and the district court did not abuse its

discretion in applying Frazier.

      Accordingly, we affirm the judgment of the district court.

      AFFIRMED.




                                            3